Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/2022 has been entered.
Status of the Application
Claims 1-16 and 18-21 are currently pending in this case and have been examined and addressed below.  This communication is a Non-Final Rejection in response to the Amendments to the Claims and Remarks filed on 02/02/2022.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 and 18-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1

Step 2A, Prong One
As per Claims 1 and 18, the limitations of identifying a number of variant sites in the genomic data, determining that one of a number of phenotypes is relevant when a score of a degree of association with the ontological term is above a threshold amount wherein number of phenotypes is determined to be relevant when the score of the degree of association in combination with the score of the strength of effect is above a second threshold amount, comparing a degree of match between a number of data pairs, each data pair comprising one datum of genomic data for the relevant phenotype from substantially each combination formed by two of the number of individuals, and generating a report for each of the pairs, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “by the processor”, nothing in the claim element precludes the step from practically being performed in the mind.  The steps of identifying variant sites in the genomic data, determining a phenotype is relevant, comparing a degree of match between data pairs, and generating a report of the pairs include concepts performed in the human mind including observation, evaluation, judgement and opinion. If a claim limitation, under its broadest reasonable interpretation, covers the performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.  
Step 2A, Prong Two
i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).  Claim 18 includes administering a first or second treatment which amounts to mere instructions to apply the exception.  As per MPEP 2106.04(d), when determining whether a claim applies or uses a judicial exception to effect a particular treatment or prophylaxis, the particularity or generality 
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  As discussed above with the respect to integration of the abstract idea into a practical application, the additional element of a processor to perform the method of the invention amounts to no more than mere instructions to apply the exception using a generic computing component.  The processor is recited at a high level of generality and is described in the specification as a microprocessor, processing core, distributed processor, or other computing device operable to carry out computations, etc. (Specification, [0014]), which do not add meaningful limitations to the abstract idea beyond mere instructions to apply an exception.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claims also include the additional elements of accessing genomic data of a number of individual organisms, retrieving from a first data repository a strength-of-effect associated with the variant site, retrieving from a second data repository a degree of association with an ontological term associated with the variant site, and accessing additional e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added) and (iv) Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).  Claim 18 includes administering a first or second treatment which is similar to limitations which have been found by the courts to be well understood, routine and conventional.  As per MPEP 2106.05(d), Immunizing a patient against a disease is a treatment which is well-understood, routine and conventional. 
Dependent Claims 2-16 and 19-21 add further limitations which are also directed to an abstract idea.  Claims 2-4, 8, and 19-20 include limitations which further specify or limit the elements of the independent claims, and hence are nonetheless directed towards fundamentally the same abstract idea as independent Claim 1. Claims 5-6 include generating a spectral clustering report, generating an intrinsic dimensionality report as further specifying the limitation of generating a report from the independent claim.  This is directed towards a mental process as per the independent claim.  The generation of a spectral clustering report and intrinsic dimensionality report can also fall into the grouping of mathematical concepts as mathematical relationships and calculations can be used to carry out the spectral clustering and intrinsic dimensionality.  As per the October 2019 Update on Subject Matter Eligibility, a claim can recite more than one judicial exception and claims which recite a series of steps that recite mental steps which are also mathematical calculations are identified as both.  Claim 7 includes determining the phenotype is above the threshold value which, similar to the independent claim, is directed to a mental process.  Claim 9 further specifies the limitation of identifying the number of phenotypes including applying a Hidden Markov model to obtain predications of molecular entities which recites mathematical concepts.  Claim 10 includes ranking entries 
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 3 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 3 recites the comparison is weighted by multiplying the one datum of genomic data with an associated repository entry for known consequences of variants.  However, the disclosure does not provide sufficient support for multiplying the datum of genomic data with entry for known consequences. There is not mention of multiplying to weight a comparison in the specification.
Claim 8 recites the threshold amount is determined as a threshold variance indicating one relevancy score is an outlier derived from a collection of relevancy scores for the number of phenotypes.  The specification does not provide sufficient support for how one of ordinary skill in the art would determine the threshold amount.  The specification describes determining a relevancy as a combined strength-of-effect on a phenotype and ontological term determination to provide a score ([0045]).  However, this does not describe how one would determine a threshold amount as a threshold variance. 
Response to Arguments
Applicant’s arguments, see Pages 8-10, “Rejections Under 35 U.S.C. 101”, filed 02/02/2022 with respect to claims 1-16 have been fully considered but they are not persuasive.  
Applicant argues that the claims are not directed to an abstract idea because accessing of data from a repository cannot practically be performed in the human mind because the data must be retrieved from a source outside the human mind. Examiner notes that the limitation of accessing genomic data, retrieving information from a data repository are not identified as being directed to the abstract idea  of a mental process, but are additional elements of insignificant extra-solution activity as mere data gathering as per the final rejection of 11/02/2021. 
Applicant also argues that the claims include additional elements which integrate the abstract idea into a practical application because comparison of a degree of match occurs for genomic data for a relevant phenotype which is a meaningful limit on the claim. Examiner notes that the comparison of a degree of match between a number of data pairs is part of the abstract idea itself and not an additional element considered for analysis under Step 2A, Prong 
Applicant’s arguments, see Pages 11-12, “Rejections Under 35 U.S.C. 112(a)”, filed 02/02/2022 with respect to claim 3, 8 and 11 have been fully considered. As per Claim 11, the arguments are persuasive and the rejection of 11/02/2021 has been withdrawn.  As per Claim 3, the arguments are not persuasive.  Examiner is not persuaded that multiplying the datum of genomic data with entry for known consequences is disclosed by the specification as no multiplying is disclosed in any fashion and would not be obvious that the weight is applied to strength of effect data.  As per Claim 8, the arguments are not persuasive.  Examiner is not persuaded that [0045] provides support for how the threshold amount is determined as a threshold variance.  Applicant argues that the threshold amount is set based on the threshold 
Applicant’s arguments, see Page 12, “Rejections Under 35 U.S.C. 112(b)”, filed 02/02/2022 with respect to claims 10-11 have been fully considered and they are persuasive.  The rejections of 11/02/2021 have been withdrawn.
Applicant’s arguments, see Page 12, “Rejections Under 35 U.S.C. 112(d)”, filed 02/02/2022 with respect to claims 19-20 have been fully considered and they are persuasive.  The rejections of 11/02/2021 have been withdrawn.
Applicant’s arguments, see Pages 12-13, “Rejections Under 35 U.S.C. 103”, filed 02/02/2022 with respect to claims 1 and 18 have been fully considered and they are persuasive.  The amended limitation of Claims 1 and 18 consist of the concept previously recited in Claim 17 which was free of the prior art, see Final Rejection of 11/02/2021.  The prior art does not teach or suggest determining a phenotype to be relevant based on the score of the degree of association being above a threshold amount in combination with the score of the strength of effect being above a second threshold amount in combination with the limitations of Claims 1 and 18. Therefore, the rejection of 11/02/2021 has been withdrawn.
With regards to the New Claim 21, as the independent claims are free of the prior art, so too is the claim that depends on it because it claims all of the limitations of the independent claim.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Atul (WO 02/39214 A2) teaches discovering significant relationships between variables the correspond to conditions of interest and generating a score based on strength of association and evaluating the score against a predetermined criteria.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evangeline Barr whose telephone number is (571)272-0369. The examiner can normally be reached Monday to Friday 8:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVANGELINE BARR/Primary Examiner, Art Unit 3626